208 F.2d 898
14 Alaska 468
Application of FINK et al.
No. 13839.
United States Court of Appeals Ninth Circuit.
Dec. 14, 1953.

Thomas A. Fink, Anchorage, Alaska, in propria persona.
J. Gerald Williams, Atty. Gen., Territory of Alaska, appellee.
Before STEPHENS, HEALY and POPE, Circuit Judges.
PER CURIAM.


1
Fink and others, who failed to pass the Alaska bar examination given by the Territorial Board of Law Examiners provided for by Alaska Compiled Laws Annotated, (1949), Secs. 35-2-31 to 35-2-51, filed a petition in the court below praying that they be admitted to practice law in Alaska 'and for such other and further relief as the court may deem equitable'.  No person or board was named as respondent and the proceeding below, as well as the appeal here, was entirely ex parte.


2
The court below assumed it had inherent power to admit to practice, but declined, as it had the right to do, to exercise that power.  It held the petition insufficient to raise any issue demanding a hearing, and dismissed the petition, D.C., 109 F.Supp. 729.  Fink gave notice of appeal.


3
The petition alleges certain acts done by the Board of Examiners which are alleged to have violated the Board's rules, and to evidence favored treatment of candidates other than petitioners, or prejudgment of the applicants.


4
Assuming that notwithstanding no relief is sought against the Board or any adversary party, this proceeding could be held to present a case or controversy within our jurisdiction, Cf. In re Summers, 325 U.S. 561, 65 S.Ct. 1307, 89 L.Ed. 1795, yet there is lacking in the petition any allegation either (a) that the Board failed or refused to propound a fair examination, or (b) that the Board failed to grade the examination fairly, or (c) that the petitioners are qualified and can pass a fair examination fairly graded.  The petition was insufficient to state grounds for relief.


5
Affirmed.